Case 1:19-cv-01946-WJM-MEH Document 113 Filed 12/27/19 USDC Colorado Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

          Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability company or business entity,
   BONSAI DESIGN, INC., a Colorado corporation,
   BONSAI VENTURES, INC., a Colorado corporation or business entity,
   VAIL RESORTS, INC., a Colorado corporation,
   THE VAIL CORPORATION, a Colorado corporation,
   VAIL RESORTS MANAGEMENT COMPANY, a Colorado business entity,
   VAIL RESORTS LODGING COMPANY, a Colorado business entity,
   VAIL RESORTS DEVELOPMENT COMPANY, a Colorado business entity,
   VAIL TRADEMARKS, INC., a Colorado corporation,
   VAIL SUMMIT RESORTS, INC., a Colorado corporation, and
   BRECKENRIDGE RESORT PROPERTIES, INC., a Colorado corporation,

          Defendants.


                                           MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on December 27, 2019.

          Before the Court are Defendant Bonsai Design LLC’s Motion to Restrict Public Access (ECF
   102), Plaintiff’s Unopposed Motion to Restrict Public Access (ECF 105), and an Objection to
   Motion to Restrict filed by Eugene Volokh (ECF 112). The Court will hear oral argument on these
   matters on January 7, 2020, at 1:00 p.m. (Mountain) in Courtroom A-501, on the fifth floor of the
   Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver, Colorado.

           Mr. Volokh may appear at the proceeding by telephone by calling my chambers at (303) 844-
   4507 at the appointed time. In addition to counsel for the parties, the Clerk of the Court shall ensure
   that this order is served on Mr. Volokh.

          All other counsel are reminded that anyone seeking entry into the Alfred A. Arraj United
   States Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR
   83.2(b).
